Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 	This office action is in response to the Remarks filed on May 14th, 2021. Claims 1-10, 13-22, 25 and 26 are currently pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/14/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 13-17, 19, 20, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Bernat et al. (USPGPUB No. 2019/0140838 A1, hereinafter referred to as Bernat) in view of REGULA (USPGPUB No. 2015/0281126 A1, hereinafter referred to as Regula).
	Referring to claim 1, Bernat discloses a network architecture, comprising {“data center 100”, see Fig. 1, [0026]}: a network storage {“resources belonging to the managed node”, see Fig. 1, [0026]}; 
	a plurality of streaming arrays {“multiple pods 110, 120, 130”, see Fig. 1, [0026]}, each streaming array including a plurality of compute sleds {“each rack houses multiple sleds”, see Fig. 1, [0026]}, wherein each compute sled includes one or more compute nodes {“compute sleds comprising primarily compute resources”, see Fig. 1, [0026]}; 
	wherein each of the compute nodes of the plurality of streaming arrays is configured for executing one or more instances of a plurality of gaming applications {citations and further explanation in the “Response to Arguments” section, [0076] (see Fig. 15) “a system for executing one or more workloads [instances]… on a computer sled 800”]}.
	and Bernat does not appear to explicitly disclose a first PCI Express (PCIe) fabric configured to provide direct access to the network storage from compute nodes of each of the plurality of streaming arrays, the PCIe fabric including a plurality of array-level PCIe switches, each array-level PCIe switch communicatively coupled to compute nodes of compute sleds of a corresponding streaming array and communicatively coupled to the storage server, wherein the network storage is shared by the plurality of streaming arrays;
	Furthermore, Regula discloses a first PCI Express (PCIe) fabric configured to provide direct access {“complete fabric data transfer protocol and DMA engine”, [0036]} to the network storage from compute nodes of each of the plurality of streaming arrays {“host ports 110” to the respective computer nodes, see Fig. 8, [0339]}, the PCIe fabric including a plurality of array-level PCIe switches {“each switch 105”, see Fig. 8, [0339]}, each array-level PCIe switch communicatively coupled to compute nodes {“forwarded out all ports whose PCIe MultiCast Capability Structures”, see Fig. 8, [0335]} of compute sleds of a corresponding streaming array {“members of the multicast group of the packet”, see Fig. 8, [0335]} and communicatively coupled to the storage server {“at the heart of a video server”, see Fig. 8, [0313]}, wherein the network storage is shared by the plurality of streaming arrays {“redundant storage adapters that use shared endpoints”, see Fig. 8, [0316]}.
Bernat and Regula are analogous art because they are from the same problem-solving area, method and systems for handling PCIe devices. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Bernat and Regula before him or her, to modify Bernat’s plurality of streaming arrays incorporating Regula’s PCIE fabric and corresponding Capella architecture (see Fig. 8).
The suggestion/motivation for doing so would have been to utilize transport protocols with feedback and configurable parameters used to ensure its goals are met such as maximizing throughput, minimizing latency among others (Regula [0004]).
Therefore, it would have been obvious to combine Regula with Bernat to obtain the invention as specified in the instant claim(s).

	As per claim 2, the rejection of claim 1 is included and Bernat discloses wherein the network storage includes: at least one random access memory (RAM) drive {“dynamic random access memory”, see Fig. 7, ; and at least one non-volatile memory express (NVMe) drive {“NVMe bus” and corresponding drive, see Fig. 6, [0043] and “one or more solid state drives 1254” (see Fig. 13, [0067]}.

	As per claim 3, the rejection of claim 1 is included and Bernat discloses wherein a corresponding streaming array of the plurality of streaming arrays includes: 
	a corresponding array management server configured for managing corresponding compute sleds in the corresponding streaming array {“orchestrator server 1520”, see Fig. 15, [0076], performing claimed management functions}; and 
	a corresponding network switch {“switch 1614”, see Fig. 16, [0080]} configured for providing communications from corresponding compute nodes {“embodied as sleds 400”, see Fig. 16, [0080].} of the corresponding compute sleds to the network storage via the corresponding array management server over an Ethernet fabric {“sleds may be connected with other fabrics, such as … Ethernet”, see Fig. 1, [0026]} for purposes of streaming compute sled and compute node management information {“a workload to be assigned to the managed node”, see Fig. 15, [0076]}, and for providing communications over the Ethernet fabric to a cluster switch {“”, see Fig. , []} providing network communications that are external to the network architecture {“telemetry data”, see Fig. 15, [0076]}.

	As per claim 4, the rejection of claim 3 is included and Bernat discloses wherein the Ethernet fabric communicatively couples each network switch of the plurality of streaming arrays to the network storage and to the cluster switch {“interconnected ensembles of machines”, [0001]}.

	As per claim 5, the rejection of claim 3 is included and Bernat discloses wherein the corresponding streaming array of the plurality of streaming arrays includes: a corresponding second PCIe fabric configured to provide direct communications {“separate platform fabric 1692”, see Fig. 16, [0083]} between the corresponding compute nodes of the corresponding compute sleds of the corresponding streaming array to the corresponding network switch and to the corresponding array management server for purposes of low speed storage workloads or sled management {“billing and/or load balancing purposes”, see Fig. 16, [0083]}.

	As per claim 6, the rejection of claim 3 is included and Regula discloses wherein the corresponding array management server is configured for establishing a cloud gaming session executing on one or more compute nodes of one or more corresponding compute sleds in the corresponding streaming array {“host application services over mixes of pooled resources”, see Fig. 16, [0100]}.

	As per claim 7, the rejection of claim 3 is included and Bernat discloses wherein each of the corresponding compute sleds in the corresponding streaming array includes: a corresponding sled level PCIe switch {“one or more components of the compute device 1610 at the communicatively coupled to one or more corresponding compute nodes and the corresponding array level PCIe switch {“and/or other levels”, see Fig. 16, [0090]}, wherein the sled level PCIe switch is configured to provide communications between the one or more corresponding compute nodes {“communication links e.g., point-to-point links”, see Fig. 16, [0088]} and the network storage through the PCIe fabric via the corresponding array level PCIe switch {“connect with another compute device… the switch 1614”, see Fig. 16, [0090]},  wherein the sled level PCIe switch is configured to provide communications between each of the corresponding compute sleds {“communication circuitry 1718” in conjunction with the sleds via “switch 1614”, see Fig. 16, [0089]} and the corresponding array management server for purposes of sled management {“baseboard management controller of each sled”, see Fig. 16, [0081]}.

	As per claim 8, the rejection of claim 7 is included and Regula discloses wherein each of the one or more corresponding compute nodes includes a corresponding M.2 port configured {“bus links, wires” and the appropriate M.2 connector known to support “NVMe bus”, see Fig. 6, [0043]} to provide communication with the corresponding sled level PCIe switch on the corresponding compute sled {“communication circuitry 1718” in conjunction with the sleds via “switch 1614”, see Fig. 16, [0089]}.

	Referring to claims 13-17, 19, 20, 23, 25 and 26 are apparatus claims reciting claim functionality corresponding to the system claim of claims 1-8, respectively, thereby rejected under the same rationale as claims 1-8 recited above.    

Allowable Subject Matter
Claims 9, 10, 18, 21, and 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed on 05/18/2021 have been considered but deemed moot in view of the following explanation: 
 Applicant alleges that the Biswas reference does not appear to teach all the limitations recited in claim 1, in particular “an indication of bus efficiency” (Remarks pages 2-4).
Per the Examiner’s rebuttal, the Examiner will further expand upon the claim interpretation to claim 1 further drawn parallels to the Biswas reference. 
As recited in claim 1, the language states “wherein each of the compute nodes… configured for executing one or more instances of a plurality of gaming applications”, the Examiner interpretation of “gaming application” does not give patentable weight and thus treating as simple application; the specification does not disclose equivalents or structures representing the types of “gaming”. Thus, without a definition provided by the specification or applicant, the hereby Examiner applies broadest reasonable interpretation to the contested 
For these reasons the current ground of rejection(s) is respectfully maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. BARTELS whose telephone number is (571)270-3182.  The examiner can normally be reached on Monday-Friday 9:00a-5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C. B./
Examiner, Art Unit 2184



/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184